DETAILED ACTION
Claims 21 and 37 are amended.
Claims 1-20, 35-36 and 38-39 are cancelled.
Claims 21 – 34, 37 and 40 are pending.

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 09/25/2020 has been entered.

Information Disclosure Statement
The five information disclosure statements (IDS) submitted on 11/27/2016, the information disclosure statement (IDS) submitted on 10/17/2017, the information disclosure statement (IDS) submitted on 11/29/2017, the information disclosure statement (IDS) submitted on 05/29/2018, the information disclosure statement (IDS) submitted on 11/19/2018, the information disclosure statement (IDS) submitted on 11/15/2019, the information disclosure statement (IDS) submitted on 01/08/2020, the information disclosure statement (IDS) submitted on 03/13/2020, the information disclosure statement (IDS) submitted on 05/26/2020 and the information disclosure statement (IDS) submitted on 10/05/2020 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements has not been considered by the examiner in detail since it is impractical for the examiner to review the references thoroughly with the number of references cited in the case. By initialing each of the cited 
An applicant's duty of disclosure of material and information is not satisfied by presenting a patent examiner with "a mountain of largely irrelevant [material] from which he is presumed to have been able, with his expertise and with adequate time, to have found the critical [material]. It ignores the real world conditions under which examiners work." Rohm & Haas Co. v. Crystal Chemical Co., 722 F.2d 1556, 1573 [220 USPQ 289] (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984) (Emphasis in original). Patent applicant has a duty not just to (disclose pertinent prior art references but to make a disclosure in such way as not to "bury" it within other disclosures of less relevant prior art; See Golden Valley Microwave Foods Inc. v. Weaver Popcorn Co. Inc., 24 USPQ2d 1801 (N.D Ind. 1992); Molins PLC v. Textron Inc., 26 USPQ2d 1889, at 1899 (D.Del. 1992); Penn Yan Boats, Inc. v. Sea Lark Boats, Inc. et al., 175 USPQ 260, at 272 (S.D. Fl- 1972).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 21 – 34, 37 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2014/0215491 to Addepalli et al. (hereinafter Addepalli), in view of US Patent Application Publication No. 2007/0198144 to Norris et al. (hereinafter Norris) and in view of US Patent Application Publication No. 2008/0122288 to Plante et al. (hereinafter Plante).

Regarding Claim 21, Addepalli discloses (in ¶0043) a communication system for enabling networking, data optimization in a vehicular environment that further includes:
system for controlling a phenomenon in a vehicle for use with an in-vehicle network for communication in the vehicle; Addepalli discloses (in Fig. 1, Fig. 2, ¶0043 and ¶0044) an internal subsystem in a vehicle including a plurality of sensors, actuators and vehicle controllers and an on-board unit (OBU) in communication with the internal subsystem on a first network, and a node on a second network. 
an Internet-connected server external to the vehicle connected to an external network, a router in the vehicle connected between the in-vehicle network and the external network for transporting digital data there between, a sensor in the vehicle for producing a first signal in response to the phenomenon; Addepalli discloses (in ¶0074) that communication system 10 may be configured to facilitate communication with machine devices (e.g., vehicle sensors, instruments, ECUs, embedded devices, actuators, displays, etc.) through Ethernet Gateway Switch 70. One or more suitable communication interfaces may be provided for internal network subsystem 20, for example, for an Internet Protocol (IP) network, Ethernet network, a user datagram protocol (UDP) network, or any other suitable protocol or communication architecture enabling network communication with machine devices in vehicle. Addepalli discloses (in Fig. 6 and ¶0044) Electrical Control Units receive signals from the at least one sensor and transmit controlling signals to the at least one actuator to control the vehicle. Addepalli discloses (in Fig. 1 and ¶0045) that the vehicle uses network interface 26 and/or antenna 29 to communicate with external network nodes, located externally to a vehicle, such as user devices, mobile devices, electronic devices in networked systems (e.g. server in a datacenter, user device in a LAN etc.), and road-side user devices. Addepalli discloses (in ¶0057) that a vehicle router in a vehicle may also be used to access a road-side infrastructure device within range of the vehicle through networks 40 and using the network interface 26 and/or antenna 29 to communicate with external network nodes, located externally to a vehicle, such as user devices, mobile devices, electronic devices in networked systems (e.g. server in a datacenter, user device in a LAN etc.), and road-side user devices. Networks 40 could be any wired/wireless local, wide or metropolitan area network (¶0068). Addepalli discloses (in ¶0015) that the sensors and actuators are connected to the remote accessing entities via Ethernet Gateway Switch. The remote accessing entities include servers in the data centers, user devices etc.
Addepalli does not explicitly disclose a first apparatus in the vehicle that comprises, or is connected to, the sensor, and operative to transmit the first signal to the router over the in-vehicle network, an actuator in the vehicle for affecting the phenomenon in response to a second signal, and a second apparatus in the vehicle that comprises, or is connected to, the actuator, and operative to receive the second signal from the router over the in-vehicle network, wherein the system is configured to transmit the first signal to the server by the router over the external network, to produce by the server the second signal in response to the first signal, and to receive the second signal from the server by the router over the external network. However, in an analogous art, Norris teaches:
a first apparatus in the vehicle that comprises, or is connected to, the sensor, and operative to transmit the first signal to the router over the in-vehicle network, an actuator in the vehicle for affecting the phenomenon in response to a second signal; Norris teaches (¶0041 and ¶0046) a vehicle control system that can utilize one or more networks to receive data from sensors and send controls to vehicle actuator components to control vehicle movements and modes. Control devices communicate with the vehicle control system components and remote and/or local control units over the one or more networks using control commands. The vehicle control system network includes a short-range physical layer and/or protocol, such as TCP/IP, Ethernet, local mesh, wireless USB, and/or ZigBee. Also, the invention may include a long-range physical layer or protocol between the vehicle control system components and a remote or operator control unit, such as Wi-Fi or wireless local area network, such as IEEE 802.11, 900 MHz military protocols, satellite, and/or line of sight laser networks. Norris teaches (¶0041) a vehicle that can operate in manual or autonomous modes. Norris teaches (¶0046) that an operator uses a remote Operator Control Units (OCU) to receive data such as camera, sensor, and position data from the vehicle. The operator can then input commands into the remote OCU, such as, the remote OCU operator may input a command for the vehicle to operate in a GPS waypoint mode. The remote OCU can transmit the command on a network that may be wireless to the vehicle control system. The vehicle control system receives the command and controls the vehicle functions in accordance with the command by, for example, sending control data to the vehicle's robotic actuators, sensors and payloads.
and a second apparatus in the vehicle that comprises, or is connected to, the actuator, and operative to receive the second signal from the router over the in-vehicle network, wherein the system is configured to transmit the first signal to the server by the router over the external network, to produce by the server the second signal in response to the first signal, and to receive the second signal from the server by the router over the external network; Norris teaches (¶0046) a vehicle with a vehicle control system that send controls to vehicle actuator components to control vehicle movements and modes. For example, vehicle control at the actuator level may include control of basic vehicle functions such as velocity, steering, body lighting, dash switch interfaces, and diagnostics. For example, the vehicle may operate in a "Follow Me" mode, a teleoperation mode, a teaching playback mode, or a GPS waypoint mode and utilize various aspects of the present invention to control and monitor these modes. An operator uses a remote OCU simultaneously or separately to control the vehicle's mode of operation and other controls. The remote OCU can transmit the command on a network that may be wireless to the vehicle control system. The vehicle control system receives the command and controls the vehicle functions in accordance with the command by, for example, sending control data to the vehicle's robotic actuators, sensors and payloads.
It would have been obvious as of the effective filing date to one of ordinary skill in the art to combine the system for controlling a phenomenon in a vehicle for use with an in-vehicle network for communication in the vehicle, an internet-connected server external to the vehicle connected to an external network, a router in the vehicle connected between the in-vehicle network and the external network for transporting digital data there between, a sensor in the vehicle for producing a first signal in response to the phenomenon, as disclosed by Addepalli, and a first apparatus in the vehicle that comprises, or is connected to, the sensor, and operative to transmit the first signal to the router over the in-vehicle network, an actuator in the vehicle for affecting the phenomenon in response to a second signal, and a second apparatus in the vehicle that comprises, or is connected to, the actuator, and operative to receive the second signal from the router over the in-vehicle network, wherein the system is configured to transmit the first signal to the server by the router over the external network, to produce by the server the second signal in response to the first signal, and to receive the second signal from the server by the router over the external network, as taught by Norris, for the purpose of implementing the systems and methods for autonomous control of vehicles and vehicular sensors, actuators, and/or communications (Norris, ¶0005).
Addepalli in view of Norris does not explicitly disclose an On-Board Diagnostics (OBD) system having a diagnostics connector, wherein the system is coupled to, or integrated with, the OBD system, and wherein the router, the first apparatus, or the second apparatus is coupled to the diagnostics connector for being at least in part powered via the diagnostics connector. However, in an analogous art, Plante teaches:
an On-Board Diagnostics (OBD) system having a diagnostics connector, wherein the system is coupled to, or integrated with, the OBD system, and wherein the router, the first apparatus, or the second apparatus is coupled to the diagnostics connector for being at least in part powered via the diagnostics connector; Plante teaches OBD powered devices (¶14) such as video event recorders coupled to an automotive power supply via an on-board diagnostics system (OBD) power bus. An on-board diagnostics system scanner port includes a connector having at least one lead associated with a power supply function. A connection is made from the video event recorder to the widely available on-board diagnostics system scanner port, to the lead associated with the power bus. A primary example of these systems includes installation of digital video recorders with police cruiser type patrol vehicles. A police cruiser is frequently in a position where a video record is quite useful to have (¶7).
It would have been obvious as of the effective filing date to one of ordinary skill in the art to combine the system for controlling a phenomenon in a vehicle for use with an in-vehicle network for communication in the vehicle, an internet-connected server external to the vehicle connected to an external network, a router in the vehicle connected between the in-vehicle network and the external network for transporting digital data there between, a sensor in the vehicle for producing a first signal in response to the phenomenon, and a first apparatus in the vehicle that comprises, or is connected to, the sensor, and operative to transmit the first signal to the router over the in-vehicle network, an actuator in the vehicle for affecting the phenomenon in response to a second signal, and a second apparatus in the vehicle that comprises, or is connected to, the actuator, and operative to receive the second signal from the router over the in-vehicle network, wherein the system is configured to transmit the first signal to the server by the router over the external network, to produce by the server the second signal in response to the first signal, and to receive the second signal from the server by the router over the external network, as disclosed by Addepalli in view of Norris, and an On-Board Diagnostics (OBD) system having a diagnostics connector, wherein the system is coupled to, or integrated with, the OBD system, and wherein the router, the first apparatus, or the second apparatus is coupled to the diagnostics connector for being at least in part powered via the diagnostics connector, as taught by Plante, for the purpose of implementing the automotive on-board diagnostics systems along with data and power distribution networks (Plante, ¶2).

Regarding Claim 22, the combination of Addepalli, Norris and Plante discloses all the elements with respect to claim 21. Further, Addepalli discloses:
wherein the external network comprises, or is part of, a vehicle-to-vehicle network for communicating with the server via another vehicle; Addepalli teaches (¶0068) that networks 40 represent external networks, which can be a series of points or nodes of interconnected communication paths for receiving and transmitting packets of information that propagate through communication system 10. Networks 40 offer communicative interfaces between any of the components of Fig. 1 and remote nodes and other electronic devices of transaction systems 50, authorized entities 98, and other vehicles 59. Addepalli teaches (Fig. 3 and ¶0084) an exemplary vehicular network environment, possible data flow, and features by providing example OBUs with various access and network interface associations and various network connectivity, including vehicles 104a and 104b.

Regarding Claim 23, the combination of Addepalli, Norris and Plante discloses all the elements with respect to claim 21. Further, Addepalli discloses:
wherein the external network is communicating with a stationary unit that is a roadside unit; Addepalli discloses (Fig. 1 and ¶45, ¶57) that a vehicle router in a vehicle may also be used to access a road-side infrastructure device within range of the vehicle through networks 40 and uses network interface 26 and/or antenna 29 to communicate with external network nodes, located externally to a vehicle, such as user devices, mobile devices, electronic devices in networked systems (e.g. server in a datacenter, user device in a LAN etc.), and road-side user devices. Networks 40 could be any wired/wireless local, wide or metropolitan area network (¶68).

Regarding Claim 24, the combination of Addepalli, Norris and Plante discloses all the elements with respect to claim 21. Further, Addepalli discloses:
wherein the router, the first apparatus, and the second apparatus are mechanically attached to the vehicle; Addepalli teaches (¶0057) that the vehicle router is physically inside the vehicle, and Addepalli teaches (¶0192) that the on-board unit (OBU) and controller are network elements that facilitate or otherwise help coordinate mobility events, network connectivity, and the transmission of data packets (e.g., for mobile devices, for machine devices, for nodes, for end users, or for a network such as those illustrated in the figures) associated with a vehicular network environment. The term `network element` is meant to encompass computers, network appliances, servers, routers, switches, gateways, bridges, load balancers, firewalls, processors, modules, or any other suitable device, component, element, or object operable to exchange information in a network environment. Moreover, the network elements may include any suitable hardware (this includes the mechanical mounting and electrical wiring and assembly), software, components, modules, interfaces, or objects that facilitate the operations thereof.

Regarding Claim 25, the combination of Addepalli, Norris and Plante discloses all the elements with respect to claim 21. Further, Addepalli discloses:
wherein the vehicle is adapted for travelling on land, or water, or is airborne; Addepalli teaches (¶191) that while vehicle 10 is described herein with reference to an automobile, the communication system 10, however, is not limited to automobiles, but can be applied to a myriad of other types of vehicles (e.g., airplanes, boats, trains, etc.). It will be appreciated that the broad teachings disclosed herein are intended to include any type of vehicle used to move from one location to another location, including vehicles that are not designed to transport humans.

Regarding Claim 26, the combination of Addepalli, Norris and Plante discloses all the elements with respect to claim 21. Further, Addepalli discloses:
wherein the vehicle is one out of a bicycle, a car, a motorcycle, a train, a ship, an aircraft, a boat, a spacecraft, a boat, a submarine, a dirigible, an electric scooter, a subway, a train, a trolleybus, a tram, a sailboat, a yacht, and an airplane; Addepalli teaches (¶191) that while vehicle 10 is described herein with reference to an automobile, the communication system 10, however, is not limited to automobiles, but can be applied to a myriad of other types of vehicles (e.g., airplanes, boats, trains, etc.). It will be appreciated that the broad teachings disclosed herein are intended to include any type of vehicle used to move from one location to another location, including vehicles that are not designed to transport humans.

Regarding Claim 27, the combination of Addepalli, Norris and Plante discloses all the elements with respect to claim 21. Further, Addepalli discloses:
wherein the phenomenon is external to the vehicle, or is associated with surroundings around the vehicle; Addepalli teaches (¶53) that the sensors detects the external conditions such as light.

Regarding Claim 28, the combination of Addepalli, Norris and Plante discloses all the elements with respect to claim 21. Further, they discloses:
wherein the actuator is operative to affect the phenomenon that is external to the vehicle, or is associated with surroundings around the vehicle; Addepalli teaches (¶53) that the sensors detects the external conditions such as light. Norris teaches (¶41) the vehicle control system can utilize one or more networks to receive data from sensors and send controls to vehicle actuator components to control vehicle movements and modes. For example, vehicle control at the actuator level may include control of basic vehicle functions such as velocity, steering, body lighting, dash switch interfaces, and diagnostics.

Regarding Claim 29, the combination of Addepalli, Norris and Plante discloses all the elements with respect to claim 21. Further, Addepalli discloses:
wherein the vehicle is an automobile, and wherein the system is coupled to monitor or control an Engine Control Unit (ECU), a Transmission Control Unit (TCU), an Anti-Lock Braking System (ABS), or Body Control Modules (BCM) of the automobile; Addepalli teaches (¶0051) some vehicles now include 70-100 separate ECUs having different processors, operating systems, and networking technology. Examples of such functions controlled by ECUs include Electronic Stability control Units (ESP), Assisted Braking Systems (ABS), and many other safety, comfort, or entertainment related functions. Addepalli teaches (¶0101) vehicle controllers and the respective sensors and actuators may be grouped together into virtual control groups called Electronic Control Unit (ECU) Group. For example, main engine controller, transmission sensor and energy sensor may be grouped into ECU Group 224a, and main body controller, chassis module, and DSC may be grouped into ECU Group 224b. The grouping may be based on functionality or proximity. Devices with similar functionalities, for example, main engine controller, transmission sensor and energy sensor, may be grouped together, and separate from other devices with different functionalities. Also, devices that are proximate each other inside a vehicle may be grouped together if the devices are related in functionalities, for example, the devices act together to stop the moving vehicle. Each ECU Group may have its own local Ethernet switch to connect the various machine devices of the subsystem. For example, ECU Group 224a has local Ethernet switch 226a that connects the main engine controller with the transmission sensor and energy sensor. Similarly, local Ethernet switch 226b connects the main body controller with DSC and chassis module inside ECU Group 224b. ECU Groups 224a and 224b can be connected to Ethernet Gateway Switch 210 over Ethernet interfaces 232.

Regarding Claim 30, the combination of Addepalli, Norris and Plante discloses all the elements with respect to claim 21. Further, Addepalli discloses:
integrated with, or being part of, a vehicular system used for improved safety, traffic flow control, traffic reporting, or traffic management Addepalli teaches (¶56) that the interconnection of the vehicular bus subsystems to the IP infrastructure can enable serviceability, safety, and better services to vehicular applications. 
 
Regarding Claim 31, the combination of Addepalli, Norris and Plante discloses all the elements with respect to claim 21. Further, Addepalli discloses:
used for parking help, cruise control, lane keeping, road sign recognition, surveillance, speed limit warning, restricted entries, and pull-over commands, travel information, cooperative adaptive cruise control, cooperative forward collision warning, intersection collision avoidance, approaching emergency vehicle warning, vehicle safety inspection, transit or emergency vehicle signal priority, electronic parking payments, commercial vehicle clearance and safety inspections, in-vehicle signing, rollover warning, probe data collection, highway-rail intersection warning, or electronic toll collection; Addepalli teaches (¶0079 and ¶0080) that networks 40 may also facilitate communication between certain agents 90 (e.g., machine devices 92, humans 94, software agents 95, mobile devices 96) and transaction systems 50. By way of example, transaction systems 50 may include services transaction systems 52, commercial transaction systems 54, road-side transaction systems 56, end user transaction systems 57, and transportation transaction systems 58 on nodes or other electronic devices. Each of the transaction systems can be associated with many different types of entities and many different transaction scenarios. Services transaction systems 52 can encompass numerous entities providing services such as identity service providers, mobile wireless service providers, banks and other financial institutions, location-based services (LBS), travel agencies, vehicle rental and leasing agencies, Internet websites, etc. Commercial transaction systems 54 may include entities facilitating commercial transactions through the Internet (e.g., video and music download sites, online retailers, etc.), etc. Road-side transaction systems 56 may include various entities providing road-side services such as gas and electric charging stations, kiosks (both road-side and drive-through), etc. End user transaction systems 57 may include user devices (e.g., mobile devices, laptops, personal computers, cellular telephones, etc.) for communication with OBU 30 through networks 40. Transportation transaction systems 58 may include entities or devices facilitating vehicle charging transactions related to toll payments, ferry charges, bridge toll payments, parking, Vehicle Miles Traveled (VMT), and any other transportation costs incurred as a result of moving vehicle 4 from one location to another. All of transaction systems 50 (e.g., transaction systems 52, 54, 56, 57, 58) as categorized, are provided for purposes of illustration and ease of understanding, and it will be appreciated that certain entities may logically be included in multiple transaction systems (e.g., a bank could be described as both a services transaction system and a commercial transaction system) and that numerous types of transaction systems and entities other than those enumerated herein may also be possible.

Regarding Claim 32, the combination of Addepalli, Norris and Plante discloses all the elements with respect to claim 21. Further, Addepalli discloses:
wherein the in-vehicle networks comprises a vehicle bus; Addepalli teaches (¶0052) that typical vehicular bus subsystems may include a Controller Area Network (CAN), which uses a message based protocol, designed for and typically used by automotive applications. The CAN bus is a vehicle bus standard designed to allow microcontrollers, sensors, and other devices to communicate with each other via the CAN (e.g., without a host computer). CAN may be used for soft real-time control of devices such as an antilock braking system. The bus subsystems can also include Local Internet Network (LIN), which may be used to sense external conditions such as light, or to control small mechanisms such as door locking systems. Yet another bus subsystem could include Flexray, a dedicated network for hard real-time vehicle controllers, used for drive-by-wire and/or brake-by-wire applications in which information from the engine and/or the wheels is collected and transmitted to appropriate applications and/or data repositories. Media Oriented System Transport (MOST) can also be found in vehicles for transmitting audio, video, and voice on fiber optics. Some of these buses include vehicle-specific interconnects.

Regarding Claim 33, the combination of Addepalli, Norris and Plante discloses all the elements with respect to claim 32. Further, Addepalli discloses:
wherein the vehicle bus is according to, or based on, Control Area Network CAN) or Local Interconnect Network (LIN); Addepalli teaches (¶0052) that typical vehicular bus subsystems may include a Controller Area Network (CAN), which uses a message based protocol, designed for and typically used by automotive applications. The CAN bus is a vehicle bus standard designed to allow microcontrollers, sensors, and other devices to communicate with each other via the CAN (e.g., without a host computer).

Regarding Claim 34, the combination of Addepalli, Norris and Plante discloses all the elements with respect to claim 21. Further, Norris discloses:
wherein the in-vehicle network uses DC power lines of the vehicle; Norris teaches (¶0059) that the power source connection may be plugs, connectors, adapters, couplers, fasteners, or otherwise any type of interface that can allow the payloads 120 to be attached and detached from the interface with relative ease. Switchable DC power settable at different voltage/current levels may be provided near to each Ethernet port, via another connector, connecting leads, or a wire harness split-off proximate the Ethernet network port. In such a case, the voltage level is best set at the location of the power supply, and multi-voltage switchable power supplies may be distributed along the Ethernet network to provide local power. The power supplies may be controllable by a circuit connecting each power supply to the vehicle Ethernet network, or to the CAN network.

Regarding Claim 37, the combination of Addepalli, Norris and Plante discloses all the elements with respect to claim 21. Further, Plante discloses:
wherein the OBD system is according to, or based on, OBD-II or EOBD (European On-Board Diagnostics) standards; Plante teaches (¶30) that an `on-board diagnostics` system includes standard electrical network provided and used in the automotive industry for data and power distribution and sharing, and the most common implementation is known as OBDII.

Regarding Claim 40, Addepalli, Norris and Plante discloses all the elements of Claim 21, further Addepalli teaches:
wherein the router is further operative to communicate to the server an information regarding fuel and air metering, ignition system, misfire, auxiliary emission control, vehicle speed and idle control, transmission, on-board computer, fuel level, relative throttle position, ambient air temperature, accelerator pedal position, air flow rate, fuel type, oxygen level, fuel rail pressure, engine oil temperature, fuel injection timing, engine torque, engine coolant temperature, intake air temperature, exhaust gas temperature, fuel pressure, injection pressure, turbocharger pressure, boost pressure, exhaust pressure, exhaust gas temperature, engine run time, NOx sensor, manifold surface temperature, or a Vehicle Identification Number (VIN); Addepalli discloses (¶74) that communication system 10 may be configured to facilitate communication with machine devices (e.g., vehicle sensors, instruments, ECUs, embedded devices, actuators, displays, etc.) through Ethernet Gateway Switch 70. One or more suitable communication interfaces may be provided for internal network subsystem 20, for example, for an Internet Protocol (IP) network, Ethernet network, a user datagram protocol (UDP) network, or any other suitable protocol or communication architecture enabling network communication with machine devices in vehicle. Addepalli discloses (in Fig. 6 and ¶0044) Electrical Control Units receive signals from the at least one sensor and transmit controlling signals to the at least one actuator to control the vehicle. Addepalli discloses (in Fig. 1 and ¶0045) that the vehicle uses network interface 26 and/or antenna 29 to communicate with external network nodes, located externally to a vehicle, such as user devices, mobile devices, electronic devices in networked systems (e.g. server in a datacenter, user device in a LAN etc.), and road-side user devices. Addepalli discloses (in ¶0057) that a vehicle router in a vehicle may also be used to access a road-side infrastructure device within range of the vehicle through networks 40 and using the network interface 26 and/or antenna 29 to communicate with external network nodes, located externally to a vehicle, such as user devices, mobile devices, electronic devices in networked systems (e.g. server in a datacenter, user device in a LAN etc.), and road-side user devices. Networks 40 could be any wired/wireless local, wide or metropolitan area network (¶0068). Addepalli discloses (in ¶0015) that the sensors and actuators are connected to the remote accessing entities via Ethernet Gateway Switch. The remote accessing entities include servers in the data centers, user devices etc.

Response to Arguments
Claim Rejections - 35 USC § 103
Applicant’s arguments and amendments, filed on 09/25/2020 with respect to Claims 21 – 34, 37 and 40 have been fully considered and they are persuasive. Hence the 35 USC § 103 rejection is withdrawn. However, the Office conducted an updated search, and have used new grounds of rejection with the cited reference (US 2008/0122288, Plante et al.) as presented in the previous section(s).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASSAN KHAN whose telephone number is (313) 446-6574 and fax number is (571) 483-7559. The examiner can normally be reached on MONDAY - THURSDAY. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on (571) 272-3951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/H. A. K./
Examiner - Art Unit 2456
/RICHARD G KEEHN/Primary Examiner, Art Unit 2456